Dillon, Ch. J.
PiroreiM.r,Aro Mono/i™-" ohStnm’~ oreciu. The evidence is all in the record. In our opinion it warranted the verdict in favor of the plaintiff. Defendants contended, that Wallcer’s authority was limited, and that he was expressly required or instructed to pay for stock at the time it was purchased or received. But there is no proof showing or tending to show, that the plaintiff had knowledge of these instructions.
Defendants asked the court to instruct the jury that if Walker was provided with money to pay for hogs, he would have no authority to buy on credñt, and defendants would not be liable to the plaintiff for the value of hogs so purchased, unless he (plaintiff) could show that Walker was authorized by the defendants to buy on credit. 3Qhe court refused thus to instruct, but charged, that, if ''Walker had been acting as the agent of the defendants, in Muscatine county, for some months, and during that time purchased the hogs in question of the plaintiff, the latter expecting to be paid for them when he should call for the money in Muscatine, the defendants were liable.
Defendants excepted to the refusal to give their instructions, and to the giving of the one the substance of which has just been stated.
Defendants’ instructions were properly refused, for there was no evidence that plaintiff did sell the hogs in question on credit. On the contrary, the evidence showed that the sales were made without any agreement, stipulation or understanding that credit was to be given. There was no such limitation on Walker’s authority shown as to require him to pay the instant or on the same day he received the property.
The transaction of the plaintiff with Walker, in making the sales of the hogs sued for, was precisely the same as previous transactions with him, in relation to which no question was ever made. The instructions of *99the court, in view of the apparent powers of Walker, and the want of any knowledge on the part of the plaintiff of the special limitations on Walker’s authority, now insisted on by the defendants, were correct.
If the instruction missupposed the fact that the delivery of the second lot of hogs was to a wagon sent for them by Walker, instead of to Walker in person, this mistake is not sufficient to reverse a judgment which the undisputed facts of the case show to be both legal and .just.
Affirmed.